DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 6-13 and 15-18 are rejected under 35 U.S.C. 103 as being obvious over Beistle (US 2015/0334780) in view of Angermann (US 2017/0004902), Burke (US 2007/0074891), Thomas (US 2006/0289495) and Jones (US 2015/0122801) or Ono (US 2015/0237680).
With respect to the limitations of claim 1, Beistle teaches an induction heating (Figs 1-3, induction heating head assembly 14, 0058) monitoring apparatus (Fig 3, temperature sensor assembly 28, 0059) configured to collect sensor data from a sensor (28) associated with an induction heating operation being performed using an induction heating cable (cable 22, 0058); and communicate the sensor data (control cable 18, 0053) to an induction heating power supply (power source 12, 0052). Beistle also discloses incorporating a thermocouple cable 65 (Fig 3, thermocouple cable 65 that facilitates communication of thermocouple feedback to the controller circuitry 50 of the power source 12, 0058) with the induction heating power supply cable (cable 22, 0058); the one or more first conductors and the one or more second conductors contained within an outer jacket (Fig 3, shows cut away view of outer jacket of cable 22) of the induction heating cable.  
Beistle discloses the claimed invention except for digitize the collected sensor data, the sensor data comprising at least one of a coolant pressure, a coolant flow rate, or a location of the workpiece; and communicate the digitized data to the induction heating power supply via a plurality of first conductors of the induction heating cable, the one or more first conductors being electrically isolated from one or more second conductors configured to carry induction heating power, the one or more first conductors 
However, Angermann discloses communicating sensor data to induction heating power supply (as disclosed by Beistle) via a first conductor (0034, the induction cable has a functional line, specifically…a sensor line or a data line) of the induction heating cable (Figs 2, 3, induction cable 1), the one or more first conductors being electrically isolated (cable sheath 18 of component cables 12 electrically isolates second conductors from sensor/data line) from one or more second conductors (Fig 2, component cables 12, cable cores 6, 0057) configured to carry induction heating power, the one or more first conductors and the one or more second conductors contained within an outer jacket (Fig 2, outer cover of induction cable 1 surrounding component cables 12 not labeled) of the induction heating cable is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating monitoring apparatus of Beistle having an induction heating cable, sensor and separate sensor data line with the communicating sensor data to induction heating power supply via a first conductor of the induction heating cable, the one or more first conductors being electrically isolated from one or more second conductors configured to carry induction heating power, the one or more first conductors and the one or more second conductors contained within an outer jacket of the induction heating cable of Angermann for the purpose of providing a known induction heating cable configuration that incorporates a functional sensor/data line (0035), thereby improving the overall versatility of the cable.
Additionally, Burke discloses the first conductor is a plurality of first conductors (Figs 2, 3, Litz wire bundle 21, having multiple conductors, 0041, 0042) of the cable is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating monitoring apparatus of Beistle in view of Angermann having a first conductor data line with the first conductor is a plurality of first conductors of the cable of Burke for the purpose of providing a known data conductor wire configuration that allows multiple signals to be carried through a single cable (0011).
Moreover, Thomas discloses digitizing (ADC 86 that converts the analog temperature data from the thermocouples 50 into a digital temperature signal, 0026) the collected sensor data (temperature data received from thermocouples 50, 0026); and communicating the digitized data to the induction heating power supply (Figs 1, 5, induction heating power source 24, 0026) via the first conductor (Figs 4, cable 52, 0021) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating monitoring apparatus of Beistle in view of Angermann and Burke having an induction heating cable, sensor and sensor data line with the digitizing the collected sensor data; and communicating the digitized data to the induction heating power supply via the first conductor of Thomas for the purpose of providing a known data conversion configuration that translates sensor feedback information into processor/controller recognizable data (0026, 0027).
Furthermore, Jones discloses the sensor data comprising at least one of a coolant pressure, a coolant flow rate (Fig 5, sensors 92, 0040, the system 40 may 
Additionally, Ono also discloses the sensor data comprising at least one of a coolant pressure, a coolant flow rate (0153, various detecting sensors are attached to detect whether the flow of the cooling water has exceed a defined value), or a location of the workpiece is known in the art.  It would have been obvious for one having ordinary skill in the art to adapt the induction heating monitoring apparatus of Beistle in view of Angermann, Burke and Thomas having an induction heating cable with an incorporated sensor line for collecting sensor data with the sensor data comprising at least one of a coolant pressure, a coolant flow rate, or a location of the workpiece of Ono for the purpose of providing a known sensor configuration that allows a controller to detects an anomaly of flow of the cooling water and control induction heating power based on the anomaly detection (0153).
With respect to the limitations of claims 2 and 3, Beistle teaches the induction heating cable comprises an extension cable (cable 22, 0052) configured to conduct current between the induction heating power supply (12) and an induction heating coil 
With respect to the limitations of claims 6, 7, 8 and 9, Beistle teaches further comprising a sensor interface (Fig 2, controller circuitry 50, processor 58, 0057) configured to receive the sensor data from the sensor (Fig 2, feedback from temperature sensor assembly, 0057); the sensor interface is configured to receive the data from at least one of a thermocouple (0132, type K thermocouple range), a thermistor, a resistance temperature detector, an infrared sensor, a semiconductor-based temperature sensor.
Beistle in view of Angermann and Burke discloses the claimed invention except for explicitly showing further the data collection circuit further comprises a sensor digitizer configured to digitize the data received from the sensor; comprising first terminations configured to be coupled to the second one or more conductors and second terminations coupled to the first terminations to be coupled to at least one of an induction heating extension cable or an induction heating blanket.  
However, Thomas explicitly discloses a sensor interface (Fig 6, thermocouple interface board 81, 0026) configured to receive the sensor data from the sensor (Fig 4, thermocouples 50, 0024); the data collection circuit further comprises a sensor digitizer configured to digitize the data received (Fig 6, analog-to-digital converter, ADC 86, 
Additionally, Thomas also discloses comprising first terminations (Figs 3a, 3b, connectors 42, 0020) configured to be coupled to the second one or more conductors (Figs 3a, 3b, heating extension cables 25, 0020) and second terminations (Figs 3a, 3b, connectors 44, 0020) coupled to the first terminations (42) to be coupled to at least one of an induction heating extension cable or an induction heating blanket is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating monitoring apparatus of Beistle in view of Angermann and Burke having an induction heating cable with the second one or more conductors with the comprising first terminations configured to be coupled to the second one or more conductors and second terminations coupled to the first terminations to be coupled to at least one of an induction heating extension cable or an induction heating blanket of Thomas for the purpose of providing a known connector configuration that allows for quick connect and disconnect of the induction heating cable.  
With respect to the limitations of claim 10, Beistle in view of Angermann discloses the claimed invention except for the second one or more conductors comprise Litz wire.  However, Burke discloses the second one or more conductors comprise Litz wire (Figs 2, 8, 9, litz wire bundles 21, 827, 828, 0041, 0045) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the power and signal induction heating system of Beistle in view of Angermann silent to the second conductor configuration with the second one or more conductors comprise Litz wire of Burke for the purpose of providing a known cable system that is suitable for transmitting power that is flexible and lightweight (Abstract, 0002, 0010).
With respect to the limitations of claim 11, Beistle teaches an induction heating system (Figs 1-3, induction heating head assembly 14, 0058), comprising: an induction heating power supply (power source 12, 0052); and a cable assembly (cable 22, 0058), comprising: a first conductor (Fig 3, power supply line 62, 0058); an outer protective layer configured to protect the first plurality of conductors from physical damage (Fig 3, outer covering layer of cable 22); and a second conductor (control cable 18, 0053) that is electrically isolated from the first conductor and are protected by the outer protective layer from physical damage (inherent); and a monitoring device (Fig 3, temperature sensor assembly 28, 0059) coupled to the induction heating power supply (12) via the second conductor (18) and configured to collect data (28) associated with an induction heating operation being performed using the induction heating cable (cable 22, 0058).  Beistle also discloses incorporating a thermocouple cable 65 (Fig 3, thermocouple cable 65 that facilitates communication of thermocouple feedback to the controller circuitry 50 
Beistle discloses the claimed invention except for the first conductor being a plurality of conductors in a Litz cable arrangement; an outer protective layer configured to protect the first plurality of conductors from physical damage; and the second conductor being a plurality of conductors that are electrically isolated from the first plurality of conductors and are protected by the outer protective layer from physical damage; and collecting sensor data from a sensor associated with an induction heating operation being performed by the induction heating power supply using the induction heating cable, the data comprising at least one of a measurement of current flowing through the first plurality of conductors, a voltage measurement of a voltage at the first plurality of conductors, an error signal, a temperature of coolant flowing through the cable assembly, a coolant pressure, a coolant flow rate, a workpiece identifier, an cable assembly identifier, an operator identifier, date information, time information, geographic information, a cable fixture identifier, or user input entered at the monitoring device; digitizing the collected data; and communicate the digitized data to the induction heating power supply via the second plurality of conductors.  
 However, Angermann discloses an outer protective layer (Fig 2, outer cover of induction cable 1 surrounding component cables 12 not labeled) configured to protect the first plurality of conductors (Fig 2, component cables 12, cable cores 6, 0057) from physical damage; the second conductor (0034, the induction cable has a functional line, specifically…a sensor line or a data line) of the induction heating cable (Figs 2, 3, induction cable 1) is electrically isolated (cable sheath 18 of component cables 12 
Additionally, Burke discloses the first conductor being a plurality of conductors in a Litz cable arrangement (Figs 2, 8, 9, litz wire bundles 21, 827, 828, 0041, 0045); an outer protective layer configured to protect the first plurality of conductors from physical damage (Figs 2, 8, 9, conductive shielding 22, Teflon jacketing 23, 0041); and second conductor being a plurality of conductors (Fig 2, 8, 9, Litz wire bundle data cable 825, 0045) that are electrically isolated from the first plurality of conductors and are protected 
Moreover, Thomas discloses digitizing (ADC 86 that converts the analog temperature data from the thermocouples 50 into a digital temperature signal, 0026) the collected data (temperature data received from thermocouples 50, 0026); and communicating the digitized data to the induction heating power supply (Figs 1, 5, induction heating power source 24, 0026) via the second conductor (Figs 4, cable 52, 0021) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating monitoring apparatus of Beistle in view of Angermann and Burke having an induction heating cable, sensor and sensor data line with the digitizing the collected data; and communicating the digitized data to the induction heating power supply via the second conductor of Thomas for the purpose of providing a known data conversion 
Furthermore, Jones discloses the data comprising at least one of a measurement of current flowing through the first plurality of conductors, a voltage measurement of a voltage at the first plurality of conductors, an error signal, a temperature of coolant flowing through the cable assembly, a coolant pressure, a coolant flow rate (Fig 5, sensors 92, 0040, the system 40 may include a plurality of sensors 92 (e.g., up to or exceeding 32 sensors), a workpiece identifier, an cable assembly identifier, an operator identifier, date information, time information, geographic information, a cable fixture identifier, or user input entered at the monitoring device is known in the art.  It would have been obvious for one having ordinary skill in the art to adapt the induction heating monitoring apparatus of Beistle in view of Angermann, Burke and Thomas having an induction heating cable with an incorporated sensor line for collecting sensor data with the data comprising at least one of a measurement of current flowing through the first plurality of conductors, a voltage measurement of a voltage at the first plurality of conductors, an error signal, a temperature of coolant flowing through the cable assembly, a coolant pressure, a coolant flow rate, a workpiece identifier, an cable assembly identifier, an operator identifier, date information, time information, geographic information, a cable fixture identifier, or user input entered at the monitoring device of Jones for the purpose of monitoring suitable parameters in an induction heating system for providing diagnostics and feedback to a control system (0040).
Additionally, Ono also discloses the data comprising at least one of a measurement of current flowing through the first plurality of conductors, a voltage 
With respect to the limitations of claim 12, 13, 15 and 17, Beistle teaches the monitoring device is configured to terminate the first plurality of conductors and to couple the first plurality of conductors to an induction heating cable (0053, in general, the feedback from the temperature sensor assembly 28 and the travel sensor assembly 30 may enable a number of control techniques that a controller of the power source 12 
With respect to the limitations of claims 15, 16 and 18, Beistle teaches further comprising a sensor (Fig 2, feedback from temperature sensor assembly, 0057); the sensor is thermocouple (0132, type K thermocouple range).  Beistle in view of Angermann and Burke discloses the claimed invention except for the data collection circuit comprising a sensor interface configured to receive data from a sensor; the sensor interface is configured to receive the data from at least one of a thermocouple, a thermistor, a resistance temperature detector, a semiconductor-based temperature sensor, a pressure sensor, a flow sensor, or a location sensor; further comprising a 
However, Thomas discloses the data collection circuit comprising a sensor interface (Fig 6, thermocouple interface board 81, 0026) configured to receive data from a sensor (Fig 4, thermocouples 50, 0024); the sensor interface is configured to receive the data from at least one of a thermocouple (thermocouples 50), a thermistor, a resistance temperature detector, a semiconductor-based temperature sensor, a pressure sensor, a flow sensor, or a location sensor; further comprising a coupler configured to couple the first plurality of conductors to an induction heating cable and to couple the second plurality of conductors to the monitoring device (Figs 3a, 3b, connectors 42, connectors 44, 0020) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating monitoring apparatus of Beistle in view of Angermann and Burke having a data collection circuit and temperature sensor with the data collection circuit comprising a sensor interface configured to receive data from a sensor; the sensor interface is configured to receive the data from at least one of a thermocouple, a thermistor, a resistance temperature detector, a semiconductor-based temperature sensor, a pressure sensor, a flow sensor, or a location sensor of Thomas for the purpose of providing a known interface configuration that receives and converts temperature date from thermocouples into a digital signal for suitable processing by the data collection circuit (0026).
It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating monitoring apparatus 

Claims 3, 4, 5, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being obvious over Beistle (US 2015/0334780) in view of Angermann (US 2017/0004902), Burke (US 2007/0074891), Thomas (US 2006/0289495) and Jones (US 2015/0122801) or Ono (US 2015/0237680) as applied to claims 1 and 11, further in view of Ryan (US 2017/0252849).
With respect to the limitations of claims 3, 4 and 5, Beistle in view of Angermann, Burke, Thomas and Jones or Ono discloses the claimed invention except for comprising: a data collection circuit configured to collect induction heating data associated with an induction heating operation performed using the induction heating power supply; and a communication circuit configured to communicate via the first one or more conductors; further comprising a power circuit configured to receive power via the one or more first conductors and to provide power to the data collection circuit.  
However, Ryan discloses further comprising: a data collection circuit (Fig 1A, controller 74 receive temperature measurements from the thermocouple 76, 0047) configured to collect induction heating data associated with an induction heating operation performed (Fig 1A, induction heater 36, 0032) using the induction heating power supply (Fig 1A, power supply 12, 0032); and a communication circuit (Fig 1A, weld cable transceiver 28b, 0037) configured to communicate via the first one or more 
With respect to the limitations of claims 12, 13 and 14, Beistle teaches the induction heating power supply is configured to modify an induction heating output based on the induction heating data (0053).  Beistle in view of Angermann, Burke, Thomas and Jones or Ono discloses the claimed invention except for explicitly showing the monitoring device is configured to terminate the first plurality of conductors and to couple the first plurality of conductors to an induction heating cable; the monitoring device comprises: a data collection circuit configured to collect induction heating data associated with an induction heating operation performed using the induction heating power supply; and a communication circuit configured to communicate via the second plurality of conductors.
However, Ryan discloses the monitoring device (Fig 1A, controller 74 receive temperature measurements from the thermocouple 76, 0047) is configured to terminate the first plurality of conductors and to couple the first plurality of conductors to an induction heating cable (controls power to and from cable 44 through switching devices 40a, 40b, 0033); the monitoring device comprises: a data collection circuit (Fig 1A, controller 74 receive temperature measurements from the thermocouple 76, 0047) configured to collect induction heating data associated with an induction heating (Fig 1A, induction heater 36, 0032) operation performed using the induction heating power supply (Fig 1A, power supply 12, 0032); and a communication circuit (Fig 1A, weld cable transceiver 28b, 0037) configured to communicate via the second plurality of conductors (Fig 1A, conductor line from thermocouple 76 to heater 36); further 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating monitoring apparatus of Beistle in view of Angermann, Burke, Thomas and Jones or Ono having a plurality of first and second conductors and monitoring device with the monitoring device is configured to terminate the first plurality of conductors and to couple the first plurality of conductors to an induction heating cable; the monitoring device comprises: a data collection circuit configured to collect induction heating data associated with an induction heating operation performed using the induction heating power supply; further comprising a power circuit configured to receive power via the second plurality of conductors and to provide power to the data collection circuit of Ryan for the purpose of providing a known controller/power switching configuration for directing power to and from the induction heater based on temperature measurements of the temperature sensor (0047).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating monitoring apparatus of Beistle in view of Angermann, Burke, Thomas and Jones or Ono with the communication circuit configured to communicate via the second plurality of conductors of Ryan for the purpose of providing a known communication configuration that allows heating data and operating instructions to be effectively transferred between the induction heater and power supply (0037).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Beistle (US 2015/0334780) in view of Angermann (US 2017/0004902), Burke (US 2007/0074891), Thomas (US 2006/0289495) and Jones (US 2015/0122801) or Ono (US 2015/0237680) as applied to claim 11, further in view of Ulrich (US 2004/0084443).
With respect the limitations of claims 19 and 20, Beistle in view of Angermann and Burke discloses the first conductor being a plurality of conductors (as disclosed by Burke) configured to conduct induction heating current (Beistle, Fig 3, power supply line 62, 0058).  Beistle in view of Angermann, Burke, Thomas and Jones or Ono discloses the claimed invention except for explicitly showing the first plurality of conductors is configured to conduct induction heating current; the second plurality of conductors comprises at least one of a twisted pair of wires or a coaxial cable.  However, Ulrich discloses the first plurality of conductors (0022, litz wire) is configured to conduct induction (title) heating current (heating cables 56, 57, 0022); the second plurality of conductors (Litz data cable of Burke) comprises at least one of a twisted pair of wires or a coaxial cable (0022, individual strands are woven) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating system of Beistle in view of Angermann, Burke, Thomas and Jones or Ono having a plurality of first conductors with the first conductor being a plurality of conductors configured to conduct induction heating current; the second plurality of conductors comprises at least one of a twisted pair of wires or a coaxial cable as explicitly disclosed by Ulrich for the purpose of providing an induction heating cable that minimizes the effective electrical resistance of the induction heating cables at high frequencies (0022).

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Beistle (US 2015/0334780) in view of Angermann (US 2017/0004902), Burke (US 2007/0074891), Thomas (US 2006/0289495) and Jones (US 2015/0122801) or Ono (US 2015/0237680) as applied to claim 11, further in view of Fetterolf (US 2006/0021787).
With respect to the limitations of claim 20, Beistle in view of Angermann, Burke, Thomas and Jones or One discloses the claimed invention except for the second plurality of conductors comprises at least one of a twisted pair of wires or a coaxial cable.  However, Fetterolf discloses the second plurality of conductors (Figs 1, 2, signal conductors 30, 130, 0078, 0081) comprises at least one of a twisted pair of wires (0011, twisted pair conductors) or a coaxial cable (0011, coaxial) is known in the art.  It would have been obvious have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction heating system of Beistle in view of Angermann, Burke, Thomas and Jones or Ono having a second plurality of conductors with the second plurality of conductors comprises at least one of a twisted pair of wires or a coaxial cable of Fetterolf for the purpose of using known and conventional cable configurations as low power signal conductors used for data, voice and/or control transmissions/communications (0011).

Response to Amendments
Claims 1, 8 and 11 have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
The applicant has argued on pages 6-8 about claims 1-20 and specifically about claims 1 and 11 that cited prior art fails to disclose the limitations directed to “the sensor data comprising at least one of a coolant pressure, a coolant flow rate, or a location of the workpiece; the data comprising at least one of a measurement of current flowing through the first plurality of conductors, a voltage measurement of a voltage at the first plurality of conductors, an error signal, a temperature of coolant flowing through the cable assembly, a coolant pressure, a coolant flow rate, a workpiece identifier, an cable assembly identifier, an operator identifier, date information, time information, geographic information, a cable fixture identifier, or user input entered at the monitoring device”, the examiner respectfully disagrees.  Jones (US 2015/0122801) or Ono (US 2015/0237680) has been added in combination with the cited prior art to show that the amended claim limitations are known in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/15/2021